Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 26 recites the limitation "the switching timer".  There is insufficient antecedent basis for this limitation in the claim. The term switching timer should be label as a switching timer. The claim only previous refer to a timer value.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26, 27, 33, 36,42, is/are rejected under 35 U.S.C. 103 as being unpatentable over Chou et al. (U.S. 2020/0314893 A1) in view of Chou et al. (U.S. Pub No. 2018/0183551 A1) hereinafter Chie-Ming


26. Chou teaches an apparatus of a user equipment (UE) operable for bandwidth part (BWP) switching, the apparatus comprising: one or more processors configured to: decode BWP configuration information via a radio resource control (RRC) signal [par 0062, 0103, In one implementation, MSG2 may also include one or more bandwidth part (BWP) configuration indices, for example, corresponding to one or more preconfigured BWP configurations based on the pre-configured random access configuration. Based on the BWP indices from base station 306, UE 302 may apply the corresponding BWP configuration (e.g., pre-configured BWP configuration stored on UE 302) for the subsequent UL data packet transmission. In some implementations, only one default BWP is applied to the random access procedure. In this condition, the UL grant is provided based on default BWP and the UE may transmit RRC Resume Request message and the following UL packets to the base station based on the default BWP directly. The base station may also decode MSG3based on the default BWP configuration], wherein the BWP configuration information includes a timer value and N BWP configurations, wherein N is a positive integer; identify a default BWP from the N BWP configurations [par 0114, 0121, fixed value in the technical specification or may be conducted by receiving broadcasted signaling (e.g., system information) from the base station. For example, the system information may indicate the default numerology for the random access procedure. A default BWP (and so a default numerology) may include sub-carrier-spacing, cyclic-prefix length, and etc. Thus, the default BWP configuration may affect the value of symbols and slots in the frame structure. To prevent congestion of random access resource, the base station may configure a prohibit timer to an UE transitioning to RRC Inactive state. The UE in RRC Inactive state may activate the prohibit timer, P.sub.ac, (e.g., having a unit: second/millisecond), when the base station sends an RRC Response message (e.g., RRC Suspend message to the UE) to finish a random access procedure]; and a memory interface configured to send the configuration information to a memory [par 0145, As shown in FIG. 14, node 1400 may include transceiver 1420, processor 1426, memory 1428, one or more presentation components 1434, and at least one antenna 1436. Node 1400 may also include an RF spectrum band module, a base station communications module, a network communications module, and a system communications management module, input/output (I/O) ports, I/O components]
 	Chou fail to show identify the timer value used to switch a user equipment (UE) from one of the N BWP configurations to the default (DL) BWP; start the switching timer, at the UE, when the UE switches to an active DL BWP that is not the default DL BWP. 
 	In an analogous art Chie-Ming show identify the timer value used to switch a user equipment (UE) from one of the N BWP configurations to the default (DL) BWP [par 0110, When the UE receives DCI #1 in default BWP 880A, the UE decodes DCI #1 to retrieve the BWP index and the switching/activation instruction. The UE may switch to configured BWP 890A based on the decoded BWP index]; start the switching timer, at the UE, when the UE switches to an active DL BWP that is not the default DL BWP [fig 8A, par 0088, 0109, 0111,  After the RAN profile indexing is acquired by the UE, the timer of the cell will start, the cell may then reconfigure the timer value to the UE with the RAN profile indexing. The cell may then reconfigure the timer value to the UE by another signaling. In some implementations, the cell may then reconfigure the timer value to the UE with the RAN profile indexing. A cell may transmit (e.g., broadcast) packets based on the default BWP 880A to one or more UEs in its coverage area. In one implementation, the cell transmits to a UE, in default BWP 880A, DCI message #1 (DCI #1), where DCI #1 includes a configured BWP index that corresponds to configured BWP 890A, and a switching/activation instruction to switch to configured BWP 890A]
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Chou and Chie-Ming because this would provide a method for signaling bandwidth part (BWP) indices and radio communication equipment using the same.

27. Chou and Chie-Ming display the apparatus of claim 26, further comprising a transceiver configured to: receive the configuration information via the RRC signal [Chou, par 0144, another implementation, an RRC Connected state, an RRC Idle state, or an RRC Inactive state are installed in the software modules of a UE. Then, a base station may deliver the RRC state configuration message to the UE to disable the RRC Inactive state transition of the UE. As such, after receiving the RRC state configuration message, the UE may disable RRC Inactive state. In contrast, the base station may also deliver the RRC state configuration message to enable the state transition about RRC Inactive state if RRC Inactive state is disabled by the network previously. If RRC Inactive state is disabled by default, the base station needs to deliver an RRC state configuration message to enable RRC Inactive state]

33. Chou and Chie-Ming creates the apparatus of claim 26, wherein the UE includes an antenna, a touch sensitive display screen, a speaker, a microphone, a graphics processor, an application processor, an internal memory, a non-volatile memory port, or combinations thereof [Chou, par 0033, For example, a UE may be a portable radio equipment, which includes, but is not limited to, a mobile phone, a tablet, a wearable device, a sensor, or a personal digital assistant (PDA) with wireless communication capability. The UE is configured to receive and transmit signals over an air interface to one or more cells in a radio access network].

36. Chou defines the apparatus of claim 35, Chou fails to show wherein for the N BWP configurations there is one active DL BWP and one active UL BWP.
 	In an analogous art Chie-Ming show wherein for the N BWP configurations there is one active DL BWP and one active UL BWP [par 0068, As shown in FIG. 2B, DL and UL BWPs are each configured in a separate component carrier. For example, unpaired BWP 202B includes a spectrum of downlink BWP in component carrier 200B, while unpaired BWP 202C includes a spectrum of uplink BWP in component carrier 200C. In one implementation, for unpaired BWPs, DL BWP 202B and UL BWP 202C may be jointly configured with different bandwidths, for example]
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Chou and Chie-Ming because this would provide a method for signaling bandwidth part (BWP) indices and radio communication equipment using the same.

42. Chou provides the apparatus of claim 35, Chou fail to show wherein for the N BWP configurations, the frequency range of a BWP configuration overlaps with the frequency range of another BWP configuration.
 	In an analogous art Chie-Ming show wherein for the N BWP configurations, the frequency range of a BWP configuration overlaps with the frequency range of another BWP configuration [fig 8, par 0113, A cell may transmit (e.g., broadcast) packets based on the default BWP 880B to one or more UEs in its coverage area. In one implementation, the cell may transmit to a UE, in default BWP 880B, DCI message #1 (DCI #1), where DCI #1 includes a BWP index that corresponds to configured BWP 890B, and a BWP activation instruction to activate configured BWP 890B. When the UE receives DCI #1 in default BWP 880B, the UE decodes DCI #1 to retrieve the BWP index and the activation instruction].
Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Chou and Chie-Ming because this would provide a method for signaling bandwidth part (BWP) indices and radio communication equipment using the same.


Claims 29, 32, is/are rejected under 35 U.S.C. 103 as being unpatentable over Chou et al. (U.S. 2020/0314893 A1) in view of Chou et al. (U.S. Pub No. 2018/0183551 A1) hereinafter Chie-Ming in further view of Babaei et al. (U.S. Pub No. 2018/0279358 A1).


29. Chou and Chie-Ming demonstrate the apparatus of claim 26, Chou and Chie-Ming fail to show wherein the one or more processors are further configured to: switch an active DL BWP to a default DL BWP upon expiration of the switching timer.
 	In an analogous art Babaei show wherein the one or more processors are further configured to: switch an active DL BWP to a default DL BWP upon expiration of the switching timer [par 0251, The UE may increment the timer by an interval of a first value (e.g., the first value maybe 1 millisecond or 0.5 milliseconds) if the UE does not detect a DCI during the interval for a paired spectrum operation or for an unpaired spectrum operation. In an example, the timer may expire when the timer is equal to the timer value. A UE may switch to the default DL BWP from an active DL BWP when the timer expires]
Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Chou, Chi-Ming, and Babaei because the UE can be configured for operation in one or more BWPs of a cell, may be configured by one or more higher layers (e.g. RRC layer) for a cell a set of one or more BWPs (e.g., at most four BWPs) for receptions by the UE (DL BWP set.

32. Chou and Chi-Ming disclose the apparatus of claim 26, Chou and Chi-Ming fail to show wherein the one or more processors are further configured to: determine, at the UE, an active DL BWP.
par 0251, For example, a UE may start a timer, referred to as BWP inactivity timer, when a UE detects a DCI indicating an active DL BWP, other than a default DL BWP].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Chou, Chi-Ming, and Babaei because the UE can be configured for operation in one or more BWPs of a cell, may be configured by one or more higher layers (e.g. RRC layer) for a cell a set of one or more BWPs (e.g., at most four BWPs) for receptions by the UE (DL BWP set.


7.  	Claims 30, 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chou et al. (U.S. 2020/0314893 A1) in view of Babaei et al. (U.S. Pub No. 2018/0279358 Al) in further view of Better et al. (U.S. Pub No. 2017/0250786 Al).

30. Chou and Chi-Ming defines the apparatus of claim 28, Chou and Chi-Ming fail to show wherein the one or more processors are further configured to: restart the switching timer, at the UE, when the UE successfully decodes control information.
 	In an analogous art Better show wherein the one or more processors are further configured to: restart the switching timer, at the UE, when the UE successfully decodes control information [par 0022, The duration of the active time is set by an inactivity timer, which is the duration in downlink subframes that the UE waits before it switches off and re-enters off Duration from the last successful decoding of a Physical Downlink Control Channel (PDCCH). The UE may restart the inactivity timer after a single successful decoding of a PDCCH for a transmission. The time it takes for the UE to re-enter off Duration after the last transmission may also be referred to as the inactivity time].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Chou, Chi-Ming, and Better because in order to reduce power consumption of the UE (DRX) may be implemented

31. Chou, Chi-Ming, and Better convey the apparatus of claim 30, Chou and Better fail to show wherein the control information comprises downlink control information (DCI) used to schedule physical downlink shared channel (PDSCH) in the active DL BWP.
 	In an analogous art Chi-Ming show wherein the control information comprises downlink control information (DCI) used to schedule physical downlink shared channel (PDSCH) in the active DL BWP [par 0150, In action 1320, cell 1304 transmits a DCI message (DCI #1) to UE 1302, where the DCI message may include the configurations of the mini-slots, and an BWP index (e.g., BWP index #6) that corresponds to one of the plurality of sets of PHY compositions corresponding to a specific BWP configuration (e.g., BWP #6). For example, when cell 1304 decides to apply the PHY composition of BWP configuration #6 in a PDSCH for DL transmission, cell 1304 may transmit the DCI message, containing information indicating BWP index #6, to UE 1302]
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Chou, Better, and Chi-Ming because this would .


Claims 37, 38, 41, 51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chou et al. (U.S. 2020/0314893 A1) in further view of Babaei et al. (U.S. Pub No. 2018/0279358 A1).

37. Chou conveys the apparatus of claim 35, Chou fail to show wherein N is a maximum number of DL BWP configurations and a maximum number of UL BWP configurations.
 	In an analogous art Babaei show wherein N is a maximum number of DL BWP configurations and a maximum number of UL BWP configurations [par 0242, a UE, configured for operation in one or more BWPs of a cell, maybe configured by one or more higher layers (e.g. RRC layer) for a cell a set of one or more BWPs (e.g., at most four BWPs) for receptions by the UE (DL BWP set) in a DL bandwidth by at least one parameter DL-BWP and a set of one or more BWPs (e.g., at most four BWPs) for transmissions by a UE (UL BWP set) in an UL bandwidth by at least one parameter UL-BWP for a cell].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Chou and Babaei because the UE can be configured for operation in one or more BWPs of a cell, may be configured by one or more higher layers (e.g. RRC layer) for a cell a set of one or more BWPs (e.g., at most four BWPs) for receptions by the UE (DL BWP set.

38. Chou and Babaei describe the apparatus of claim 37, Chou and Chi-Ming fail to show wherein N is 4. In an analogous art Babaei show wherein N is 4[par 0242, a UE, configured for operation in one or more BWPs of a cell, may be configured by one or more higher layers (e.g. RRC layer) for a cell a set of one or more BWPs (e.g., at most four BWPs) for receptions by the UE (DL BWP set) in a DL bandwidth by at least one parameter DL-BWP and a set of one or more BWPs (e.g., at most four BWPs) for transmissions by a UE (UL BWP set) in an UL bandwidth by at least one parameter UL-BWP for a cell].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Chou and Babaei because the UE can be configured for operation in one or more BWPs of a cell, may be configured by one or more higher layers (e.g. RRC layer) for a cell a set of one or more BWPs (e.g., at most four BWPs) for receptions by the UE (DL BWP set.

41. Chou display the apparatus of claim 34, Chou fail to show wherein the one or more processors are further configured to: decode, at the UE, the RRC signal including the BWP configuration information for one or more of the DL or the UL BWP configurations, wherein the one or more DL BWP configurations are configured separately from the one or more UL BWP configurations.
 	In an analogous art Babaei show wherein the one or more processors are further configured to: decode, at the UE, the RRC signal including the BWP configuration information for one or more of the DL or the UL BWP configurations, wherein the one or par 0242, a UE, configured for operation in one or more BWPs of a cell, may be configured by one or more higher layers (e.g. RRC layer) for a cell a set of one or more BWPs (e.g., at most four BWPs) for receptions by the UE (DL BWP set) in a DL bandwidth by at least one parameter DL-BWP and a set of one or more BWPs (e.g., at most four BWPs) for transmissions by a UE (UL BWP set) in an UL bandwidth by at least one parameter UL-BWP for a cell]
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Chou and Babaei because the UE can be configured for operation in one or more BWPs of a cell, may be configured by one or more higher layers (e.g. RRC layer) for a cell a set of one or more BWPs (e.g., at most four BWPs) for receptions by the UE (DL BWP set.

51. Chou defines the apparatus of claim 35, Chou fail to show wherein the timer value is used to switch a user equipment (UE) from one of the N BWP configurations to a default (DL) BWP.
 	In an analogous art Babaei show wherein the timer value is used to switch a user equipment (UE) from one of the N BWP configurations to a default (DL) BWP [par 0251, In an example, the timer may expire when the timer is equal to the timer value. A UE may switch to the default DL BWP from an active DL BWP when the timer expires].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Chou and Babaei because the UE can be configured for operation in one or more BWPs of a cell, may be configured by one .


Claims 43, 44, 49, is/are rejected under 35 U.S.C. 103 as being unpatentable over Chou et al. (U.S. 2020/0314893 A1) in view of He et al. (U.S. Pub No. 2019/0289668 Al).

43. Chou creates an apparatus of a next generation node B (gNB) operable for bandwidth part (BWP) configuration, the apparatus comprising: one or more processors configured to: encode, at the gNB, a radio resource control (RRC) signal including BWP configuration information for one or more of downlink (DL) or uplink (UL) BWP configurations [par 0046, 0048, 0076, When UE 202 desires to resume the RRC connection with RAN 204, for example, with a camped base station (e.g., gNB), or transmit or receive packet in RRC Inactive state, UE 202 may apply, in action 214A, a random access procedure based on the pre-configured random access configuration. The random access configuration may be provided to UE 202 through dedicated signaling (e.g., RRC signaling). In some implementations, the UE may obtain the default BWP configuration through broadcast signal (e.g., system information) from a base station (e.g., gNB), and the pre-configured BWP configuration through the preconfigured random access configuration], wherein the BWP configuration information comprises: subcarrier spacing for the BWP[par 0098, the base station may decide the granularity of TA if the RAN has a pre-configured BWP configuration of MSG3 to the UE in the random access configuration. For example, the base station may decide the granularity of TA based on the subcarrier spacing of MSG3 transmission], a timer value [par 0121, The UE in RRC Inactive state may activate the prohibit timer, P.sub.ac, (e.g., having a unit: second/millisecond], and location and bandwidth of the BWP [par 0101, The UE may transmit MSG3 based on BWP configuration, which may include numerology, UL waveform, bandwidth, and frequency location], decode, at the gNB, one or more of data or control information, using the BWP configuration information, received from a user equipment (UE) [par 0103, the UE may transmit RRC Resume Request message and the following UL packets to the base station based on the default BWP directly. The base station may also decode MSG3 based on the default BWP configuration]; and a memory interface configured to send the BWP configuration information to a memory [par 0145, As shown in FIG. 14, node 1400 may include transceiver 1420, processor 1426, memory 1428, one or more presentation components 1434, and at least one antenna 1436. Node 1400 may also include an RF spectrum band module, a base station communications module, a network communications module, and a system communications management module, input/output (I/O) ports, I/O components].
 	Chou fail to show encode, at the gNB, one or more of data or control information, using the BWP configuration information, for transmission to the UE;
 	In an analogous art He show encode, at the gNB, one or more of data or control information, using the BWP configuration information, for transmission to the UE [par 0077, claim 41, The gNB can comprise of one or more processors configured to encode resource allocation information for a second RF bandwidth for the UE, wherein the second RF bandwidth comprises the first RF bandwidth and at least one secondary suband available to the UE for data communication 1120. GNB of claim 37, wherein the one or more processors are further configured to encode, at the gNB, the BWP from the BWP indicator field value].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Chou and He because provides subbands-based methods to efficiently enable a BWA operation with minimized control overhead while still meeting the required BWA operation flexibility.


44. Chou and He illustrates the apparatus of claim 43, wherein the one or more processors are further configured to: encode, at the gNB, the RRC signal including the BWP configuration information, wherein the BWP configuration information includes N BWP configurations, wherein N is a positive integer [Chou, par 0114, 0121, fixed value in the technical specification or may be conducted by receiving broadcasted signaling (e.g., system information) from the base station. For example, the system information may indicate the default numerology for the random access procedure. A default BWP (and so a default numerology) may include sub-carrier-spacing, cyclic-prefix length, and etc. Thus, the default BWP configuration may affect the value of symbols and slots in the frame structure. To prevent congestion of random access resource, the base station may configure a prohibit timer to an UE transitioning to RRC Inactive state. The UE in RRC Inactive state may activate the prohibit timer, P.sub.ac, (e.g., having a unit: second/millisecond), when the base station sends an RRC Response message (e.g., RRC Suspend message to the UE) to finish a random access procedure]

49. Chou and He provides the apparatus of claim 43, wherein the one or more processors are further configured to: encode, at the gNB, the RRC signal, wherein the RRC signal comprises a cyclic prefix (CP)[ par 0037, 0040, The scalable OFDM numerology, such as the adaptive sub-carrier spacing, the channel bandwidth, and the Cyclic Prefix (CP) maybe also used. Additionally, two coding schemes are considered for NR: (1) low-density parity-check (LDPC) code and (2) Polar Code. The coding scheme adaption may be configured based on the channel conditions and/or the service applications. FIG. 1A is an RRC state transition diagram illustrating various RRC state transition procedures that a UE may undergo within a next generation radio access network].

10.  	Claims 45-47, 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chou et al. (U.S. 2020/0314893 A1) in view of He et al. (U.S. Pub No. 2019/0289668 A1) in further show Babaei et al. (U.S. Pub No. 2018/0279358 Al)

45. Chou and He display the apparatus of claim 44, Chou and He fail to show wherein for the N BWP configurations there is one active DL BWP and one active UL BWP.
 	In an analogous art Babaei show wherein for the N BWP configurations there is one active DL BWP and one active UL BWP [par 0249, In an example, if a DCI comprises a BWP indicator field, a BWP indicator field value may indicate an active 
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Chou, He, and Babaei because the UE can be configured for operation in one or more BWPs of a cell, may be configured by one or more higher layers (e.g. RRC layer) for a cell a set of one or more BWPs (e.g., at most four BWPs) for receptions by the UE (DL BWP set.


46.    Chou and He provide the apparatus of claim 44, Chou and He fail to show wherein N is a maximum number of DL BWP configurations and a maximum number of UL BWP configurations.
 	In an analogous art Babaei show wherein N is a maximum number of DL BWP configurations and a maximum number of UL BWP configurations[par 0242, a UE, configured for operation in one or more BWPs of a cell, may be configured by one or more higher layers (e.g. RRC layer) for a cell a set of one or more BWPs (e.g., at most four BWPs) for receptions by the UE (DL BWP set) in a DL bandwidth by at least one parameter DL-BWP and a set of one or more BWPs (e.g., at most four BWPs) for transmissions by a UE (UL BWP set) in an UL bandwidth by at least one parameter UL-BWP for a cell].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Chou, HE, and Babaei because the UE can 

47.    Chou, He, and Babaei define the apparatus of claim 46, Chou and He fail to show wherein N is 4. In an analogous art Babaei to show wherein N is 4[par 0242, a UE, configured for operation in one or more BWPs of a cell, may be configured by one or more higher layers (e.g. RRC layer) for a cell a set of one or more BWPs (e.g., at most four BWPs) for receptions by the UE (DL BWP set) in a DL bandwidth by at least one parameter DL-BWP and a set of one or more BWPs (e.g., at most four BWPs) for transmissions by a UE (UL BWP set) in an UL bandwidth by at least one parameter UL-BWP for a cell].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Chou, He, and Babaei because the UE can be configured for operation in one or more BWPs of a cell, may be configured by one or more higher layers (e.g. RRC layer) for a cell a set of one or more BWPs (e.g., at most four BWPs) for receptions by the UE (DL BWP set.

50. Chou and He reveal the apparatus of claim 43, Chou and He fail to show wherein the one or more processors are further configured to: encode, at the gNB, the RRC signal including the BWP configuration information for one or more of the DL or the UL BWP configurations, wherein the one or more DL BWP configurations are configured separately from the one or more UL BWP configurations.
par 0242, a UE, configured for operation in one or more BWPs of a cell, may be configured by one or more higher layers (e.g. RRC layer) for a cell a set of one or more BWPs (e.g., at most four BWPs) for receptions by the UE (DL BWP set) in a DL bandwidth by at least one parameter DL-BWP and a set of one or more BWPs (e.g., at most four BWPs) for transmissions by a UE (UL BWP set) in an UL bandwidth by at least one parameter UL-BWP for a cell]
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Chou, He, and Babaei because the UE can be configured for operation in one or more BWPs of a cell, may be configured by one or more higher layers (e.g. RRC layer) for a cell a set of one or more BWPs (e.g., at most four BWPs) for receptions by the UE (DL BWP set.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 34, 35, 39, 40 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Chou et al. (U.S. Pub No. 2020/0314893 A1).

34. Chou teaches an apparatus of a user equipment (UE) operable for bandwidth part (BWP) configuration, the apparatus comprising: one or more processors configured to: decode, at the UE, a radio resource control (RRC) signal including BWP configuration information for one or more of downlink (DL) or uplink (UL) BWP configurations [par 0062, 0103, In one implementation, MSG2 may also include one or more bandwidth part (BWP) configuration indices, for example, corresponding to one or more pre-configured BWP configurations based on the pre-configured random access configuration. Based on the BWP indices from base station 306, UE 302 may apply the corresponding BWP configuration (e.g., pre-configured BWP configuration stored on UE 302) for the subsequent UL data packet transmission. In some implementations, only one default BWP is applied to the random access procedure. In this condition, the UL grant is provided based on default BWP and the UE may transmit RRC Resume Request message and the following UL packets to the base station based on the default BWP directly. The base station may also decode MSG3 based on the default BWP configuration], wherein the BWP configuration information comprises: subcarrier spacing for the BWP [par 0098, the base station may decide the granularity of TA if the RAN has a pre-configured BWP configuration of MSG3to the UE in the random access configuration. For example, the base station may decide the granularity of TA based on the subcarrier spacing of MSG3 transmission], a timer value [par 0121, The UE in RRC Inactive state may activate the prohibit timer, P.sub.ac, (e.g., having a unit: second/millisecond], and location and bandwidth of the BWP [par 0101, The UE may transmit MSG3 based on BWP configuration, which may include numerology, UL waveform, bandwidth, and frequency location]; encode, at the UE, one or more of data or control information [par 0148, The term "modulated data signal" means a signal that has one or more of its characteristics set or changed in such a manner as to encode information in the signal], using the BWP configuration information, for transmission to a next generation node B (gNB) [par 0042, a UE may undergo within a next generation radio access network, according to an exemplary implementation of the present application]; and decode, at the UE, one or more of data or control information, using the BWP configuration information, received from the gNB [par 0130, UE 1202 may decode the RAR message in response to the information in the paging message (e.g., a gNB pages UE 1202 based on a UE-specific ID /RRC Resume ID or one-bit indicator to inform UE 1202 to receive the RAR response for DL packet transmission)]; and a memory interface configured to send the BWP configuration information to a memory[par 0145, As shown in FIG. 14, node 1400 may include transceiver 1420, processor 1426, memory 1428, one or more presentation components 1434, and at least one antenna 1436. Node 1400 may also include an RF spectrum band module, a base station communications module, a network communications module, and a system communications management module, input/output (I/O) ports, I/O components]. 

35. Chou teaches the apparatus of claim 34, wherein the one or more processors are further configured to: decode, at the UE, the RRC signal including the BWP configuration information, wherein the BWP configuration information includes N par 0114, 0121, fixed value in the technical specification or maybe conducted by receiving broadcasted signaling (e.g., system information) from the base station. For example, the system information may indicate the default numerology for the random access procedure. A default BWP (and so a default numerology) may include sub-carrier-spacing, cyclic-prefix length, and etc. Thus, the default BWP configuration may affect the value of symbols and slots in the frame structure. To prevent congestion of random access resource, the base station may configure a prohibit timer to an UE transitioning to RRC Inactive state. The UE in RRC Inactive state may activate the prohibit timer, P.sub.ac, (e.g., having a unit: second/millisecond), when the base station sends an RRC Response message (e.g., RRC Suspend message to the UE) to finish a random access procedure]


39.    Chou demonstrate the apparatus of claim 35, wherein the one or more processors are further configured to: decode, at the UE, the RRC signal including the location and the bandwidth of the BWP [par 0130, UE 1202 may decode the RAR message in response to the information in the paging message (e.g., a gNB pages UE 1202 based on a UE-specific ID /RRC Resume ID or one-bit indicator to inform UE 1202 to receive the RAR response for DL packet transmission)], wherein the location and the bandwidth is comprised of a number of physical resource blocks (PRBs) relative to an absolute frequency location [par 0104, The UE obtains the scheduling unit information and waiting time period based on the obtained UL grant and BWP configuration from random access configuration or from the serving the base station. As such, the UE may decide the exactly timing of these granted PRBs and prepare MSG3 transmission].

40.    Chou creates the apparatus of claim 34, wherein the one or more processors are further configured to: decode, at the UE, the RRC signal, wherein the RRC signal comprises a cyclic prefix (CP) [par 0037, 0040, The scalable OFDM numerology, such as the adaptive sub-carrier spacing, the channel bandwidth, and the Cyclic Prefix (CP) may be also used. Additionally, two coding schemes are considered for NR: (1) low-density parity-check (LDPC) code and (2) Polar Code. The coding scheme adaption may be configured based on the channel conditions and/or the service applications. FIG. 1A is an RRC state transition diagram illustrating various RRC state transition procedures that a UE may undergo within a next generation radio access network].

Response to Arguments
Notably, the Office agrees, stating that “Chou fails to show identify the timer value used to switch a [UE] from one of the N BWP configurations to the default (DL) BWP.” Accordingly, if Chou fails to disclose or suggest such a timer value, Chou cannot disclose or suggest including such a timer value within BWP configuration information sent via RRC signaling, in the manner claimed. In 

The examiner respectfully disagrees the examiner respectfully disagrees, One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In reKeller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In reMerck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The office action shows that the prior art Babaei suggests a timer value within BWP and suggests starting the timer when the UE switches to a non-default, active DL BWP.

For instance, while Babei discloses a UE switching to a default DL BWP from an active DL BWP upon expiration of a timer, 5 Babei fails to disclose or suggest decoding such a timer within BWP configuration information via RRC signaling, in the manner claimed. Instead, Babei merely discusses the timer itself. In addition, Babei fails to disclose or suggest starting such a timer upon a UE switching “to an active DL BWP that is not the default DL BWP,” as claimed. Instead, Babei discusses starting the timer when a UE detects downlink control information (DCI) that indicates an active DL BWP other than the default BWP rather than when the actual switching occurs, in the manner claimed.

Applicant arguments are moot in view of newly rejected claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A HARLEY whose telephone number is (571)270-5435.  The examiner can normally be reached on 7:30-300 6:30-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M Nawaz can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASAD M NAWAZ/Supervisory Patent Examiner, Art Unit 2468